Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  138863-66(100)                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices
  ANGLERS OF THE AuSABLE, INC.,
  MAYER FAMILY INVESTMENTS, LLC,
  and NANCY A. FORCIER TRUST,
            Plaintiffs-Appellants,
                                                                     SC: 138863-138866
  v                                                                  COA: 279301, 279306, 280265, 280266
                                                                     Otsego CC: 06-011697-CE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and MERIT ENERGY
  COMPANY,
             Defendants-Appellees.
  _______________________________________


          On order of the Chief Justice, the motion by defendant-appellee Department of
  Natural Resources and Environment for extension to September 7, 2010 of the time for
  filing its brief on appeal and for extension of the time for filing appellants’ reply brief is
  considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2010                   _________________________________________
                                                                                Clerk